Citation Nr: 1706565	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-41 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to December 15, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from November 1986 to November 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer in May 2014 and before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2017.  Transcripts are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At a November 2016 statement, prior to the promulgation of a Board decision, the Veteran, through his representative, requested to withdraw his appeal as to the issue of entitlement to an effective date prior to December 15, 2011 for the grant of service connection for PTSD.

2.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms suicidal ideation; panic attacks; difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or worklike setting; impaired impulse control; and sleep impairment.

3.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an effective date prior to December 15, 2011 for the grant of service connection for PTSD are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For the entire appeal period, the criteria for a 70 percent rating for PTSD are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for a grant of TDIU are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the appeal as to the issue of entitlement to an effective date prior to December 15, 2011 for the grant of service connection for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  In a November 2016 statement, prior to the promulgation of a Board decision, the Veteran, through his representative, requested to withdraw his appeal as to the issue of entitlement to an effective date prior to December 15, 2011 for the grant of service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II.  PTSD

The Veteran's PTSD is rated 30 percent disabling.  He contends that his PTSD is more severe than the currently assigned rating and that he is entitled to a higher initial rating.  Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of 70 percent throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The December 2012 VA examiner determined the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the examiner determined that the Veteran had bipolar disorder and PTSD and only the PTSD was caused by military service.  He concluded that the PTSD alone caused only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, (although generally functioning satisfactorily with routine behavior, self-care, and conversation normally) due to
such symptoms as anxiety, and chronic sleep impairment.  The examiner noted the Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty adapting to stressful circumstances including work and worklike setting, and inability to establish and maintain effective relationships.  Upon examination, there was no impairment in thought process of communication; no delusions or hallucinations; good eye contact; appropriate behavior; and no suicidal or homicidal thoughts, ideations, plans, or intent.  The Veteran had the ability to maintain minimal personal hygiene and other activities of living and was oriented to person, place, and time, and there was no evidence of memory loss or impairment, obsessive or ritualistic behavior, or panic attacks.  His speech was normal, there was no impaired impulse control, and there was sleep impairment.

The September 2013 and October 2014 VA examinations are substantially the same as the December 2012 VA examination.  However, the September 2013 VA examiner noted impairment in impulse control which was most noticeable when the Veteran was not taking his mood stabilizing medication as prescribed.  At the VA examination, the Veteran reported that in early 2013, he was charged with domestic violence.  The October 2014 VA examination discussed the Veteran's legal problems since the September 2013 VA examination and noted there was inappropriate behavior only when he was off of his antipsychotic medication.

A June 2013 statement from the Veteran's representative noted that the Veteran was charged with third-degree assault in January 2013 and the charge was dismissed.  He noted that in the same proceeding, he was charged with harassment, "strike/shove/kick" in a domestic violence situation, in which he pleaded guilty.  He contended that such behavior was evidence of impaired impulse control and the inability to maintain effective relationships.

VA treatment records from April 2013 to October 2015 show symptoms consistent with the VA examination reports.

In April 2014, private treatment records from Avista Aventist Hospital showed the Veteran was brought in by paramedics after police responded to a disturbance at his apartment and he assaulted a police officer.  The record showed the Veteran was exhibiting bizarre behavior and delusions and it was noted that he may have had psychosis.  The Veteran was involuntary admitted to Cedar Springs Hospital for 72 hours as he was found to be a danger to others.  At that time, the Veteran reported that he had a psychotic break.

At the Veteran's May 2014 DRO hearing, he testified that he did not sleep regularly, and he suffered nightmares, self-medicated with substances, had thoughts of suicide, several suicide attempts, and avoided other people.  He also testified that he had problems with anger and rage and could get violent.

The November 2016 VA examination showed depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner continued to conclude that for PTSD there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of
inability to perform occupational tasks (although generally functioning satisfactorily with routine behaviors, self care and conversation normal).  He determined the majority of the Veteran's impairment is due to his non-service-connected bipolar disorder.

At the January 2017 Board hearing, the Veteran testified that he has panic two to three days per week and some panic incidents were more severe than others.

Following a review of the relevant evidence of record, the Board finds that the criteria for an initial rating of 70 percent have been met. This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas due to such symptoms listed in the rating criteria, suicidal ideation; panic attacks; difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or worklike setting; impaired impulse control; and sleep impairment.

At the Veteran's January 2017 Board hearing, he indicated that a grant of a 50 percent evaluation for his service-connected PTSD and a grant of entitlement to TDIU would satisfy his appeal.  Because the Veteran limited his appeal to a 50 percent rating for his PTSD, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board finds that the evidence supports entitlement to a rating in excess of that, a 70 percent rating, no discussion of a rating in excess of 70 percent is warranted.

III. TDIU

In his January 2013 application for TDIU, the Veteran contended that his PTSD prevented him from securing or following a substantially gainful occupation.  However, at his January 2017 Board hearing, he contended that his service-connected disabilities, in the aggregate, prevented him from working.  The Board has determined that the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).
The Veteran's service-connected disabilities consist of the following: sleep apnea rated 30 percent disabling effective January 15, 2013; PTSD rated 70 percent disabling effective December 15, 2011; fracture of the head of the right fifth metatarsal with healed bone and residual degenerative joint disease of the first metatarsocuboid joint rated 10 percent disabling from August 30, 2004 to May 8, 2015 under DC 5010-5283 and rated 10 percent disabling effective May 8, 2015  under DC 5279-5284; residual scar status post anterior chest puncture wounds rated 10 percent disabling effective December 15, 2011; and hallux valgus of the right foot rated noncompensable effective May 8, 2015.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

In regard to the Veteran's education and employment experience, in his January 2013 application for TDIU he contended that he last worked full-time in 1999 and he became too disabled to work on January 1, 2001.  He reported that he had four years of college.  Records from the Social Security Administration showed that the Veteran worked as a truck driver from 1996 to 1998 then worked at the Sophir Company until he quit in November 2001 and he also worked at Bullshark Inc. for one day in January 2002 as a day laborer.  The December 2012 VA examination noted that the Veteran earned a B.S. in human services in 2006 and a Masters in counseling and human resource development in 2009.

At the Veteran's January 2017 Board hearing, he testified that he gets very distracted when trying to focus on a task for five to eight hours in a day.  He testified that he felt safe and secure in his home environment, but when he went out to other places he had stress, anxiety, and panic situations.  He testified that he last worked in 2001 when he tried to do day labor.  He testified that he also tried to do labor for two to three days in 2015, which involved cleaning up construction sites and this did not go well as he was physically was unable to do due to his right foot disability and was psychologically stressful for him.

The Board acknowledges that the VA examiner who examined the Veteran in September 2013, November 2014, and November 2016 determined that, due to PTSD alone, the Veteran was employable in a work setting in which work was routing, supervision was loosely applied and contact with the public was minimal.  He determined the Veteran's greater difficulty in terms of functioning and employability was due to his bipolar mood disorder, which was not service-connected.

The Board also acknowledges that at a September 2013 VA general medical examination, the examiner determined, with regard to the Veteran's service-connected physical disabilities, he could be employed in a moderate physical or sedentary work.  He noted that within an eight hour workday, the Veteran could safely lift and carry 25 pounds, push and pull moderately heavy objects, bend and twist, kneel or squat, stand, sit, climb, drive, walk, write, keyboard answer and speak on the phone.  He noted that his currently service-connected physical condition (treated with CPAP) did allow him to drive and did not preclude him from moderate physical work or sitting at a desk and doing telephone, paperwork, or computer work.  The May 2015 VA foot examiner determined the Veteran would be unable to do a job that required him to climb ladder, walk up over one flight of stairs at a time, or frequently walk over a mile due to his foot conditions.  The VA examinations did not consider the aggregate impact of the Veteran's service-connected condition psychological and physical disabilities on his ability to work.  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.




ORDER

The appeal as to the issue of entitlement to an effective date prior to December 15, 2011 for the grant of service connection for PTSD is dismissed.

A rating of 70 percent for service-connected PTSD is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


